Title: To Thomas Jefferson from William C. C. Claiborne, 3 May 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            New-Orleans May 3rd. 1807.
                        
                        I now do myself the honor to acknowledge the receipt of your Letter of the 3rd. of February last. Mr. Reibelt
                            was illy fitted for the Management of Indians, & he might himself to be pleased with the Change. I have recently
                            appointed Mr. Reibelt Parish Judge for the Parish of Avoyelle in this Territory; An Office which is respectable, & which
                            will give him six or seven hundred Dollars per annum.
                        The Parish of Avoyelle is on the Waters of Red River; It includes about 120 families, principally French, who
                            are virtuous, & industrious—living in great harmony and enjoying in Abundance the necessaries of Life.—Mr. Reibelt has
                            purchased a Farm in this settlement, the produce of which, together with his little office will I hope make him
                            comfortable.
                        My situation here has been difficult, and I fear, I have committed Errors; But I feel that I have done all in
                            my power for the Welfare of my Country, and if my Conduct should meet your approbation, I am more than compensated for all
                            the painful Anxiety I have experienced.
                        With respect to the late proceedings of General Wilkinson, I hesitate not to say, that he has deserved well
                            of his Country; I have been an eye Witness to his Conduct—I have read his official & private Correspondence, and I do
                            verily believe, he opposed Burr from principle & that his Acts, were directed by the purest motives of honest
                            patriotism.
                        I pretend not to say, that the General has done no wrong;—On the contrary, I fear his zeal betrayed him into
                            some errors;—But his strong measures may all be justified “by the Magnitude—of the danger, as it appeared to him”—And if
                            indeed Burr had fulfilled his promises to his associates, and descended the River with the force he calculated on there is
                            no honest Citizen but would then have applauded the measures of precaution which had been resorted to, and eulogised in
                            grateful Language the promptitude and energy of the Commander in Chief.—
                        My approbation of the General’s Conduct is the result of conviction.—I had no previous bias’ in his favour;—on
                            the contrary, there had not heretofore existed between us, that mutual Confidence which I could have wished, and I must
                            confess, that on the General’s arrival in this City, I was suspicious of his every movement;—But my distrust was soon
                            removed, and notwithstanding the Clamours of certain prejudiced Politicians, and the illiberal reflections of a licentious
                            Press, I do consider Wilkinson as having been an honest, zealous and Active Agent in the suppression of a Conspiracy,
                            which had for its objects the subversion of our Government, and the dismemberment of the Union.—
                        You will have heard of the resignation of the Secretary, Mr Graham; I sincerely regret it for he was a
                            faithful officer, and is an honest, amiable Man;—I cannot take the liberty to recommend a Successor; perhaps it may be
                            best, that this Officer may be selected from among the Citizens of some one of the States.—Mr. John W. Gurley of this
                            Territory is a deserving Man, & possesses Talents; Since his residence in New-Orleans, he has uniformly supported the
                            Government, and during the late interesting Crisis, he has evidenced firmness & patriotism; But I doubt, whether he is
                            sufficiently free’d from all these Indiscretions, which sometimes attend young Men, to be placed in
                            the Executive Department of the Government—And I also doubt, whether his present offices (Register of the Land Office,
                            & Atty General for the Territory) would not be more acceptable to him than the Appointment of Secretary.—Among the
                            Ancient Louisianians, there are none, who more s your patronage,
                            than Julian Poidrass and John Baptist Macarty; they are both Members of the Legislative Council, possessing good
                            information, & attached to the Government of the U. States; But I cannot certainly say, that either would accept the
                            office of Secretary;—I presume however, that if tendered, it would not be declined.—I deem it my duty to apprize you, that
                            there are several persons now residing in this City, who lately (I believe) possessed your Confidence, that no longer
                            deserve it.—
                        The Intrigues of Burr and his Partisans have mad—great
                            divisions in our Society, and tended to estrange from the Interests of the Government, Men, who not
                            long since were viewed as its best supporters. It perhaps would not be fair to mention names; possibly I may be in error,
                            & I should be sorry to implicate an innocent Individual—But I must take the liberty to entreat, that no Citizen of this
                            Territory may be named Secretary, until you should have ascertained his present politicks. Among those who clamour most
                            against the treatment observed towards Burr and his associates, are certain emigrants from the States of New-York and
                            Kentucky—
                        It is possible that some of the Agents of the principal Traitor have been treated rather rigorously; but when
                            I see a Citizen disposed to make much noise on the occasion, I cannot help thinking that he does not sufficiently detest
                            the Treason.
                        I have been obliged to supercede my former friend Doctor John Watkins, as Mayor of this City—As also, a Mr.
                            Ross, late Sheriff of the County of Orleans—And several other inferior officers to avoid dismission, have resigned.
                            Doctor Wat. was a Member of the Mexican Association, & had of course forfeited all claims to any further patronage—Mr.
                            Ross had also taken an oath of Secrecy, relative to the invasion of Mexico, & for which, and since improper Conduct in
                            the settlement of his public Accounts, I declined reappointing him—These Gentlemen are therefore added to the number of my
                            enemies; but it is a matter of no consequence; I shall continue the course, which my duty suggests, and my Judgment
                            approves.—
                        Burr’s Conspiracy is at an end, and I congratulate you with all my heart, on the ease with which this daring
                            attempt to divide and ruin our beloved Country has been frustrated;—I congratulate also, on the friendly disposition of
                            France & England towards the United States, & which I persuade myself, that our disputes with Spain may be drawn to a
                            happy Conclusion, I supplicate Almighty God, that you may never see your Country, otherwise than
                            free, happy and united.
                        I propose to leave this for the United States in two Weeks, & anticipate the happiness of paying my
                            respects to you in person, about the last of June. 
                  I have the honor to be Sir, with great respect Your faithful friend
                        
                            William C. C. Claiborne
                            
                        
                    